Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 13, 2011 APPLE REIT TEN, INC. (Exact name of registrant as specified in its charter) Virginia 333-168971 27-3218228 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification Number) 814 East Main Street, Richmond, Virginia (Address of principal executive offices) (Zip Code) (804) 344-8121 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Apple REIT Ten, Inc. (which is referred to below as the Company or as we, us or our) is filing this report in accordance with Item 1.01 of Form 8-K. Item 1.01. Entry into a Material Definitive Agreement. Portfolio of Two Hotels On July 13, 2011, we caused one of our indirect wholly-owned subsidiaries (the purchasing subsidiary), to enter into a series of purchase contracts for the potential purchase of two hotels. The table below describes these hotels: Number of Hotel Location Franchise Seller Rooms Purchase Price Omaha, Nebraska Hilton Garden Inn Omaha Downtown Lodging Investors II, LLC $29,200,000 Scottsdale, Arizona Hilton Garden Inn Scottsdale Lodging Investors, LLC TOTAL $45,500,000 The purchase contract for the Omaha, Nebraska hotel requires an increase at closing of up to a maximum of $825,000 to the purchase price, based on the costs associated with the prepayment by the seller of the existing loan secured by this hotel. The purchase contract for the Scottsdale, Arizona hotel also contemplates that our purchasing subsidiary would assume an existing loan secured by the property. The current outstanding principal is approximately $10.6 million, the interest rate is 6.07% and the loan matures in February 2017. Monthly payments of principal and interest are due on an amortized basis. The sellers are affiliated with each other but do not have any material relationship with us or our subsidiaries, other than through the purchase contracts. The aggregate initial deposits for the hotels listed above totaled $200,000. The initial deposit for each contract is refundable to our purchasing subsidiary if it elects to terminate a purchase contract during the review period, which ends on August 27, 2011. In the event our purchasing subsidiary does not elect to terminate any of the purchase contracts during the review period, our purchasing subsidiary is required to make additional deposits in the aggregate amount of $200,000 within three (3) business days after the expiration of the review period. If our purchasing subsidiary terminates the purchase contracts after the review period but before closing, and the termination is not based on the sellers failure to satisfy a required condition, the escrow agent will release the deposits to the sellers. If a closing occurs under the purchase contracts, the deposits will be credited toward the purchase price. The initial deposits under the purchase contracts were funded by the Companys ongoing offering of Units (with each Unit consisting of one common share and one Series A preferred share).
